DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/12/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 10,710,342, hereinafter “Inoue”).
In regard to claim 1, Inoue discloses a biodegradable laminate, wherein a polyvinyl alcohol resin is laminated on at least one surface of an aliphatic polyester resin layer through an adhesive layer, which is excellent in biodegradability and gas barrier properties [abstract]. The polyester resin layer is formed from polyactic acid (Col. 4 lines 15-22). The biodegradable resin layers have a thickness of 4 to 1400 µm (col. 13 lines 48-51). The entire sheet has a thickness of 10 to 3000 µm (col. 13 lines 44-47). Thus, the biodegradable resin layers can have a sum mass percent greater than or equal to 90% of the entire sheet wherein each layer has a mass percent of greater than or equal to 10% of the entire sheet. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Inoue discloses that he oxygen barrier resin layer is an ethylene vinyl alcohol copolymer (col. 10 lines 27-47). The ethylene content is in the range of 1 to 20% by mol (col. 10 lines 57-61).
Inoue is silent with regard to the oxygen permeability of the entire sheet is less than or equal to 10 cc/m2·day. Although the prior art does not disclose the oxygen permeability, the claimed properties are deemed to naturally flow from the structure of Inoue since Inoue teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
In regard to claims 2-3 and 6, Inoue discloses that the polyester resin layer is formed from polyactic acid (Col. 4 lines 15-22).
In regard to claims 7-10, Inoue discloses that the entire sheet has a thickness of 10 to 3000 µm (col. 13 lines 44-47). The PVA resin layer has a thickness of 1 to 100µm (col. 13 lines 55-57). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.

Claims 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 10,710,342, hereinafter “Inoue”) in view of Berlin et al. (US 2002/0127358, hereinafter “Berlin”).
In regard to claim 11, Inoue disclose a laminate that is formed from layers of biodegradable material, PVA, and adhesive layers as previously discussed. Inoue discloses that the laminate can be formed into packaging materials (col. 15 lines 51-57). However, Inoue is silent with regard to the packages being thermoformed. 
Berlin discloses a packaging laminate that has excellent liquid and barrier properties (abstract). The laminate is formed from an oxygen barrier layer and polylactic acid [0026]. The laminate can be thermoformed to form a packaging container [0055].
Inoue and Berlin both disclose biodegradable packaging laminates. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the process of thermoforming as disclosed in Berlin in the method of forming the containers of Inoue motivated by the expectation of forming a thermoformed packaging container.
In regard to claims 12-14, Inoue discloses that the polyester resin layer is formed from polyactic acid (Col. 4 lines 15-22).
In regard to claims 15-18, Inoue discloses that the entire sheet has a thickness of 10 to 3000 µm (col. 13 lines 44-47). The PVA resin layer has a thickness of 1 to 100µm (col. 13 lines 55-57). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.

Response to Arguments
Applicant's arguments filed 03/12/2021 have been fully considered but they are not persuasive. 
The applicant argues that Inoue does not disclose the specific claimed ranges claimed by the applicant thus, it is possible that Inoue may or may not disclose the claimed features of claim 1, and such uncertainty cannot guarantee that the same technical effects of the present invention can always be achieved.
In response, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
	If the Applicant wishes to rely on unexpected properties for which the claimed invention possess over the prior art, Inoue, the applicant must present such data. Whether the unexpected results are the results of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. MPEP 716.02(d). To establish unexpected results, over a claimed range, applicants should compare sufficient number of tests both inside and outside the claimed range to show criticality of the claimed range. 716.02(d).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782